Concurring Opinion by
McDONALD, J.
which ADKINS, J., joins.
I concur in the judgment of the Court. However, I would not rest our decision on the new interpretation of Article 17 offered by the plurality opinion.1 In my view, neither the *578language nor the history of that provision, taken as a whole, offers a principled reason for differentiating its prohibition against ex post facto laws from the parallel prohibition in the federal Constitution. Rather, the cumulative effect of 2009 and 2010 amendments of the State’s sex offender registration law took that law across the line from civil regulation to an element of the punishment of offenders. See generally Catherine L. Carpenter & Amy E. Beverlin, The Evolution of Unconstitutionality in Sex Offender Registration Laws, 63 Hastings L.J. 1071, 1107-22 (2012); Corey Rayburn Yung, One of these Laws is Not Like the Others: Why the Federal Sex Offender Registration and Notification Act Raises New Constitutional Questions, 46 Harv. J. Leg is. 369, 386-400 (2009). It was certainly within the General Assembly’s purview to make the registration law more onerous for offenders. In my view, however, in light of both Article 17 of the Declaration of Rights and Article I, § 10 of the federal Constitution, like other new laws affecting punishment for offenses, those amendments may not be applied retroactively.
Judge ADKINS joins in this opinion.

. This Court has repeatedly stated that Article 17 has "the same meaning” as the parallel federal constitutional provision, E.g., DPSCS v, Demby, 390 Md. 580, 609, 890 A.2d 310 (2006). The plurality opinion suggests that the Supreme Court deviated from the common understanding of the prohibition against ex post facto laws in 1990 when it decided Collins v. Youngblood, 497 U.S. 37, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990). Plurality Op. at p. 553, 62 A.3d at 133-34. However, this Court has relied on Collins on several occasions when analyzing *578whether application of a particular State law violated that prohibition. E.g., Booth v. State, 327 Md. 142, 168-76, 608 A.2d 162 (1992); Evans v. State, 382 Md. 248, 280-85, 855 A.2d 291 (2004). The past decisions of this Court led the author of a treatise on the Maryland Constitution to conclude that "[t]he Court of Appeals of Maryland considers the two provisions to have precisely the same meaning.” D. Friedman, The Maryland State Constitution (2006) at 25-26.


. Although six judges would reverse the judgment of the Court of Special Appeals, they do not agree on the rationale for that outcome. With regard to the ex post facto claim in particular, five judges — Chief *579Judge Bell and Judges Greene, Adkins, McDonald and Eldridge (retired, specially assigned) — agree that the current Maryland sex offender registration law is an ex post facto law. Yet only three — Chief Judge Bell, Judge Greene (author of the Plurality opinion) and Judge Eldridge — rest the decision on Article 17 and, in doing so, construe that Article more broadly than the federal Ex Post Facto Clause.